948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CHASE MANHATTAN BANKv.Annette DiMATTINA, Appellant.
No. 90-7070.
United States Court of Appeals, District of Columbia Circuit.
Sept. 3, 1991.

Before BUCKLEY, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's third motion for extension of time to file her brief, the opposition thereto and the reply, it is


2
ORDERED that the motion for extension of time be denied.   It is


3
FURTHER ORDERED, on the court's own motion, that the appeal be dismissed for lack of prosecution.   See D.C.Cir.Rule 23.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.